ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_07_FR.txt. 492

OPINION INDIVIDUELLE DE M. LE JUGE AL-KHASAWNEH
[Traduction]

Actes, omissions et déclarations du Nigéria ne laissant aucun doute quant a la
reconnaissance de la souveraineté camerounaise sur Bakassi — Inutilité, mais
aussi inopportunité de invocation d'autres sources de titre — Difficultés mo-
rales soulevées par la démarche tendant à concilier pro‘ection et démembrement
d'une entité protégée — En outre, fragilité du fondement du titre — Confusion
en droit international et en droit colonial sur la questior de savoir si la puissance
coloniale détenait la souveraineté territoriale — Questions de droit intertempo-
rel — Conférence de Berlin — Pacta sunt servanda — Traitement inadéquat de
la distinction normative entre colonies et protectorats cits coloniaux — Bakassi
n'était pas terra nullius en 1884 -- Utilité restreinte de l'avis consultatif en
l'affaire du Sahara occidental s'agissant de la question du titre dans les protec-
torats coloniaux — Caractère essentiel de l'accord en question — Max Huber
manifestement dans l'erreur — Confusion entre inégaiité de statut et inégalité
de pouvoir — Généralisation excessive — Conception eurocentrique du droit
international — Interprétation poussée à l'extrême de la théorie de la recon-
naissance constitutive — Non étayée par la pratique d2s Etats — Exemples de
pratique britannique — Distinction entre colonies et p-otectorats constamment
maintenue dans la pratique du Royaume-Uni — Ainsi qu'à la conférence de Ber-
lin — Protectorats coloniaux: sous-catégorie fictive, irventée par les commen-
tateurs — Droit intertemporel — simple mais, à la vérité, insaisissable —
Concept classique de protectorat remontant à Ulpien -— Exemples de pratique
musulmane — Tutelle — Pratique de l’époque de la ccnférence de Berlin cons-
tituant une déformation du concept classique — Droit imtertemporel devant être
appliqué au regard des objectifs du concept classiqu? et non d'une pratique
déformée — Antinomie entre protection et propriété — Pratique ne pouvant
invalider le principe pacta sunt servanda — Confusion supplémentaire en droit
intertemporel résultant de la combinaison d'éléments statiques et dynamiques —
Omis dans le droit des traités — Négligé dans la jurisprudence de la Cour —
Intention tardive des Parties — Ou interprétation d'insiruments hérités du passé
à la lumière de règles et valeurs modernes — Rejetée duns la jurisprudence de la
Cour européenne des droits de l’homme — Abandonnée en droit pénal interna-
tional, notion bancale — Ne pouvant justifier le transfert de Bakassi en 1913 —
Pertinence du titre constitué par le traité de 1884 — Conclusions à inférer de ce
titre — Mise en doute de la cohérence générale avec d'autres décisions —
Caractère décisif du droit international, et non du droit colonial — Libellé du
texte du traité n'impliquant aucun transfert de souveraineté — Aucune conclu-
sion à tirer de l'administration britannique — Adminis'ration et protection non
exclusives l’une de l'autre — Changement de situation en 1913 — Présomption
contre la perte incidente de souveraineté — Passivité des rois et chefs —
Absence de protestations — Volenti non fit injuria — Telle est l'unique raison
de souscrire à la partie de l'arrêt relative aux artic'es de l'accord de 1913
concernant Bakassi.

1. Les raisons qui m’ont conduit à souscrire à la position de la majo-
rité concernant le rattachement au Cameroun de la presqu'île de Bakassi

193
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 493

sont congriment exprimées aux paragraphes 214 à 216 de l'arrêt: au
cours de la période qui a précédé son accession à l'indépendance (1961),
puis de celle-ci jusqu’au début des années quatre-vingt-dix, le Nigéria n’a,
que ce soit par ses actes, ses omissions ou les déclarations de ses repré-
sentants et experts juridiques, laissé planer aucun doute sur le fait qu'il
reconnaissait la souveraineté camerounaise à l’égard de la presqu'île de
Bakassi. I va donc sans dire que je m’associe au raisonnement suivi dans
cette partie de l'arrêt. Ce qu’il me semble utile de préciser, en revanche,
c’est que la Cour n’avait pas besoin d’aller au-delà -— et n'aurait d’ailleurs
pas dû le faire — pour trancher de manière satisfaisante la question de la
souveraineté territoriale sur Bakassi en faveur du ‘Cameroun.

2. Au lieu de cela, la Cour a fait le choix de revenir, tout à fait inuti-
lement, sur la question de la validité de l’accord de 1913 entre la Grande-
Bretagne et l’ Allemagne. Cet accord prévoyait la cession à l’Allemagne de
l'intégralité du territoire des rois et chefs du Vieux.-Calabar — territoire
qui correspond à la presqu'île de Bakassi —, sans l’assentiment de ces
derniers, nonobstant le fait que ces rois et chefs avaient, en 1884, conclu
avec la Grande-Bretagne un traité de protectorat aux termes duquel ils
s’engageaient «à s'abstenir de toute correspondance, de tout accord et de
tout traité avec une quelconque nation ou puissance étrangère sans
l'autorisation préalable du gouvernement de Sa Majesté britannique», en
échange de quoi la Couronne britannique étendrait sur eux ses «bonnes
grâces et sa bienveillante protection». Il convient ici de relever que le
traité de 1884 fut conclu par le consul britannique, représentant expres-
sément la reine Victoria.

3. Il n’était pas seulement inutile, comme je viens de l'indiquer, mais
également malvenu, de revenir sur ces traités, car tenter de concilier
devoir de protection et aliénation ultérieure de la totalité du territoire de
l'entité protégée — et ce, indépendamment de la question de savoir si
l'entité en question était ou non dotée d’une personnalité juridique inter-
nationale — n'est certes pas chose aisée, non seulement du point de vue
moral mais encore, sur un plan juridique, parce que la distinction entre
colonies, protectorats et protectorats dits «coloniaux» est pétrie de confu-
sion, tant au regard du droit international qu’au regard de celui des puis-
sances coloniales elles-mêmes. Cette confusion tient essentiellement au
fait que le statut de ces territoires était dicté par des considérations
d'ordre pragmatique et des questions de convenénce politique, encore
que les problèmes de nomenclature n’y aient pas été étrangers. Or une
telle confusion — à peine est-il besoin de le préciser — jette le doute sur
le fait que la puissance coloniale/protectrice ait bien été en possession du
titre ou l’ait seulement revendiqué.

En outre, si elle entend que son arrêt constitue un ensemble défendable
du point de vue juridique et moral, la Cour ne saurait se contenter d’une
appréciation formaliste des questions qui sont ici er jeu, lesquelles consis-
tent notamment à déterminer quelle est la véritable portée du droit inter-
temporel, et dans quelle mesure celle-ci doit s’apprécier au regard des
valeurs contemporaines que la Cour devrait promouvoir; à étudier la pra-

194
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 494

tique des Etats à l’époque pertinente, ainsi que le rôle de la conférence de
Berlin sur l’Afrique occidentale de 1885; à chercher à savoir si cette pra-
tique — à supposer qu’elle ait permis l'acquisition de titres sur les pro-
tectorats dits coloniaux — peut être invoquée dans un différend africain
alors même qu'aucun Etat africain n’a participé à 3a formation; à s’inter-
roger, s'agissant du transfert de titre, sur la pertinence du principe pacta
sunt servanda ainsi que sur la valeur normative à attribuer à la pratique
constamment suivie par la puissance coloniale concernée (la Grande-Bre-
tagne) et consistant à distinguer entre colonies et protectorats. Ce n’est
qu’en se lançant dans une analyse poussée de cet ensemble d’aspects per-
tinents et interdépendants que la Cour aurait pu prétendre répondre à la
question que n’a cessé de marteler sir Arthur Watts, conseil du Nigéria:
qui conféra à la Grande-Bretagne le droit de céder Bakassi? Quand?
Comment? À mon sens, la Cour, en prenant nctamment pour acquis
l'existence d’une catégorie de protectorats assimilables à des colonies, ou
encore le droit pour les puissances coloniales de treiter avec des potentats
africains en faisant abstraction du principe fondamental pacta sunt ser-
vanda, a, dans son arrêt, manqué de répondre à ces questions. Dans la
mesure ou ces aspects occupent une place centrale dans la présente espéce
— et ont, au demeurant, des implications qui la dépassent —, j’estime de
mon devoir d’exposer dans une opinion individuell: mes vues à leur sujet.

4. La presquile de Bakassi ne constituait de toute évidence pas une
terra nullius lorsque la Grande-Bretagne conclut, en 1884, un traité de
protectorat avec les rois et chefs du Vieux-Calabar. Comme le juge Dillard
a remarquablement résumé cette question dans son opinion individuelle
en l’affaire du Sahara occidental: «[sjelon la formule mystérieuse employée
pendant l’instance: on ne protège pas une terra nullius. C’est la un point
qui n'est guère disputé.» (Avis consultatif, CIJ. Recueil 1975, opinion
individuelle du juge Dillard, p. 124.) C’est cependant dans ce même avis
consultatif que la Cour a laissé entendre, à tout le raoins prima facie, que,
même si le territoire en question n’était pas terra nullius, la puissance
coloniale ne se trouvait pas nécessairement empécnée d'acquérir un titre
dérivé, par opposition à un titre originaire, lequel ne pouvait être obtenu
que par occupation (vraisemblablement l’occupat:on effective de terrae
nullius) (ibid, p. 39, par. 80). Dans la présente espéze, la Cour s’est essen-
tiellement appuyée sur ce passage (arrêt, par. 205) pour affirmer que, bien
que la presqu'île de Bakassi n’eût pas le statut de terra nullius, la Grande-
Bretagne avait de fait acquis sur elle une souveraineté par un mode dérivé.
A première vue, donc, le Sahara occidental semble offrir des arguments à
l’appui de cette thèse — encore qu’il ne faille pas oublier que le passage
cité était un obiter dictum. Un second examen, toutefois, les fait paraître
bien minces, car, dans l’affaire en question, la Cour ne cherchait pas à
déterminer si l'Espagne détenait un titre juridique valable, mais répondait
à une question distincte et bien précise: le Sahara occidental (Rio de Oro
et Sakiet El Hamra) était-il, au moment de la colonisation par l’Espagne,
un territoire sans maître {terra nullius)? De fait, au paragraphe 82 de
Pavis consultatif, la Cour s’est expressément refusée à se prononcer sur «le

195
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 495

caractère juridique ou la légalité des titres auxquels l’Espagne doit d’être
devenue Puissance administrante au Sahara occidental» (CJ. Recueil
1975, p. 40, par. 82), bien qu’elle disposat de nombreux éléments sur cette
question particulière et eût été priée d’y répondre De plus, en affirmant
qu’«on estimait plutôt en général que la souveraineté [à l'égard de terri-
toires qui ne sont pas terrae nullius] ne pouvait s’acquérir unilatéralement
par Poccupation de la terra nullius en tant que titre originaire, mais au
moyen d’accords conclus avec les chefs locaux» (i/id., p. 39, par. 80), elle
faisait de manière générale référence aux accords en vertu desquels le titre
passait des mains des chefs qui le détenaient en tant que titre originaire
aux nouvelles puissances administrantes/protectrices qui acquéraient ainsi
un titre dérivé. De toute évidence, le facteur crucial est Paccord lui-même,
et s’il est parfaitement possible que de tels instruments aient conféré aux
«nouveaux arrivants» une souveraineté, l'inverse l'est tout autant, auquel
cas la souveraineté demeurait entre les mains du chef local en application
d’un régime de protection ou d'administration mis en place d’un commun
accord. Il s’agit là de questions relevant de l'interprétation des traités et de
la pratique ultérieure des parties, qu’on ne saurait éluder en s’abritant der-
rière une sous-catégorie de protectorats dits «protectorats coloniaux»,
simple vue de l'esprit où le titre est censé être automatiquement transmis à
la puissance protectrice, indépendamment des dispositions du traité de
protection. Une telle pratique irait en effet à l’encontre de la règle fonda-
mentale pacta sunt servanda, se traduirait par ce que l’on a appelé une
«violation institutionnalisée de traité» — situation qu'aucune règle de
droit intertemporel n’a Jamais justifiée —, et brouillerait en outre la dis-
tinction que la Cour s’est efforcée d'établir entre, d’une part, un titre
transmis de manière automatique par suite d’une occupation effective et,
d’autre part, un titre transmis par suite d’un accord conclu avec les chefs
locaux.

5. Si Pon ne peut inférer de l’avis consultatif rendu par la Cour en
l'affaire du Sahara occidental que les accords de protection conclus avec
des chefs locaux sont toujours une source d’acquisition de titre dérivé
valable, pourrait-on, sans risque d’erreur, énoncer cette même proposi-
tion en s'appuyant sur certains passages de l’arbitrage souvent cité de
l'arbitre Max Huber en l'affaire de lle de Palmas (Nations Unies,
Recueil des sentences arbitrales, vol. I, p. 858-859; traduction française:
Ch. Rousseau, Revue générale de droit international public, t. XLII, 1935,
p. 187)? Au moins ce Juge érudit et renommé y a-t-il exprimé un avis
empreint de toute la certitude dogmatique requise, ne laissant aucune
place à l’interprétation. Toutefois, si analyse de Max Huber ne peut être
taxée de manque de clarté, elle présente l’inconvénient d’être manifeste-
ment erronée.

Premièrement, l’arbitre part de l’hypothèse que, parce que de tels
accords ne sont pas conclus entre égaux, ils sont «plutôt une forme
@ organisation intérieure d’un territoire colonial, sir la base de l’autono-
mie des indigènes... Et c’est la suzeraineté exercée sur l’État indigène qui
devient la base de la souveraineté territoriale à l'égard des autres

196

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 496

membres de la communauté des nations.» Ce faisant, il confond inégalité
de statut et inégalité de pouvoir. Que les souverains et chefs locaux
fussent faibles, le fait qu’ils acceptaient de conclure des traités de protec-
tion l’atteste, mais cela n’enlève rien au constat qu’ils disposaient préci-
sément de la capacité de conclure des traités.

Deuxièmement, ce postulat pèche par une généralisation excessive,
puisqu'il suppose que les territoires des chefs locaux, quelque valide et
ancien qu’ait pu être leur titre, quelques patents qu’aient été la manifes-
tation de leur souveraineté et leur degré d'organisation, et indépendam-
ment des dispositions du traité de protection en question, seraient quasi-
ment devenus des colonies, ou des Etats vassaux placés sous la suzeraineté
de la puissance protectrice coloniale, et ce même si — comme c'était fré-
quemment le cas — le contrôle exercé sur eux n’était que symbolique, et
si, dans les relations qu'ils furent par la suite arnenés à nouer avec la
métropole, les chefs continuérent à être traités corame détenant une part
de souveraineté, par exemple aux fins de ’immunité souveraine, ou en
tant qu'ils avaient pour interlocuteur le ministère des affaires étrangères
de la puissance coloniale. L’on comprend mal qu’un chef local ait pu être
considéré simultanément comme en droit de jouir ‘’une immunité souve-
raine absolue, et comme ayant été déchu de sa souveraineté territoriale
(voir, par exemple, Mighell v. Sultan of Johore [1894] QB 149 et Sultan of
Johore v. Abubakar Tunku Aris Bendahar and Cthers [1952] AC 318).
Ces affaires sont d’autant plus pertinentes qu’elles concernaient des chefs
locaux de la région que devait traiter Max Huber dans son arbitrage sur
l'Ile de Palmas, à savoir l’Asie du Sud-Est, et qu’elles furent tranchées
par les instances judiciaires de ces mêmes métropoles qui avaient conclu
un traité de protectorat avec les rois et chefs du Vieux-Calabar.

Troisièmement, ce postulat repose manifestement sur une conception
eurocentrique du droit international fondée sur la notion d’altérité, ce
dont témoigne le fait qu’il existait à l’époque en Europe des principautés
protégées dont personne ne pensait sérieusement qu’elles avaient aliéné
leur souveraineté à la puissance protectrice et que celle-ci pouvait en dis-
poser à son gré. Le droit intertemporel est général dans son application
— sa raison d’être et sa principale unité de propos étant le temps (tem-
pore), comme son nom l'indique, et non la géographie; il ne saurait être
subdivisé en droits intertemporels régionaux, et ce à plus forte raison
lorsque aucun Etat de la région concernée, qu'il s’agisse de l’Afrique sub-
saharienne ou de l’Asie du Sud-Est, n’a pris part à sa formation.

Quatrièmement, l'analyse de Max Huber est fondée sur une interpré-
tation excessive de la théorie de la reconnaissance constitutive, dont je me
contenterai de rappeler qu’elle n’est, précisément, rien d’autre qu’une
théorie, et qu’elle compte autant de détracteurs que de partisans.

6. Enfin — et c'est là un plaisant paradoxe —, l’on est en droit de dou-
ter que la généralisation opérée par Max Huber coricernant la suzeraineté
et la vassalité des protectorats dits coloniaux soit Stayée par la pratique
des Etats à l'époque. Les «chefs locaux» auraient été les premiers surpris
d'apprendre qu’en concluant un traité de protection — ou un traité de

197
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 497

commerce et d’amitié, qui s’y apparentait parfois! — ils avaient renoncé
à leur souveraineté. Nous ne prétendons pas qu’il n’y ait jamais eu aban-
don de souveraineté, mais ces questions relèvent, une fois de plus, de
l'interprétation des traités et de la pratique ultérieure des Parties. Et
pareillement, les puissances protectrices elles-mérnes n’étaient-elles pas,
dans nombre de cas, en quéte non de titres coloniaux mais simplement de
sphères d’influence, de contrôle, ou de domination au sens de pouvoir et
d’autorité, et non au sens de possession territoriale (territorial domi-
nion).

7. Assurément, les traités de protection représentaient parfois une pre-
mière étape vers la constitution d’un titre colonial à part entière, ou,
comme on les a décrits, «un levier juridique pour acquérir une ébauche
de titre territorial: un titre à même d'être parachevé plus ou moins
à loisir» (D. J. Latham Brown, «The Ethiopia-Somaliland Frontier
Dispute», International and Comparative Law Quarterly (ICLQ), vol. 5,
p. 254-255), mais jusqu’à ce qu'un tel résultat fit atteint et en l’absence
de dispositions pouvant être interprétées comme conférant un titre, ils
demeuraient un levier et rien de plus. Certains exemples de pratique
des Etats permettront d'illustrer ce point, et ce d’autant mieux qu'ils
remontent à l’époque de la conférence de Berlin.

a) En 1885, le Foreign Office britannique indiqua que, selon lui,

«un protectorat n'implique pas d’appropriation directe de la sou-
veraineté territoriale, mais revient à «reconnaître le droit des abo-
rigènes, ou autres habitants effectifs, à leur propre pays, sans
appropriation de droits territoriaux autres qu’il n’est nécessaire à
la puissance protectrice pour exercer l’autorité suprême et remplir
les fonctions qui lui incombent en tant que 1eile» (FO 403/9, n° 92
(14 janvier 1885), cité par Malcolm Shaw, Title to Territory in
Africa, note de bas de page 155, p. 283).

b) En 1884, plusieurs traités furent conclus avec des chefs locaux du
Bechuanaland, par lesquels la souveraineté interne et externe fut pro-
gressivement transférée à la puissance protectrice, la Grande-Bretagne.
Dans l’année qui suivit, le protectorat britannique devint colonie de la
Couronne et l'autorité de son gouverneur s’étendit dès lors au terri-
toire protégé. Un tribunal britannique devait néanmoins confirmer,
dans l'affaire R. v. Crewe, la distinction entre colonies et protectorats,

! Un traité de protection était parfois appelé traité d’amtié en langue vernaculaire ;
ainsi, le traité d’Uccialli conclu en 1887 entre l'Italie et l'Ethiopie fut-il ultérieurement
dénoncé par l’empereur éthiopien Ménélik au motif que les versions italienne et amha-
rique différaient. Dans la version italienne, l'empereur «consent[ait] à avoir recours au
Gouvernement italien pour toutes négociations qu’il pourrait engager avec d’autres puis-
sances ou gouvernements», tandis que la version amharique indiquait qu’il «p[ouvait]
recourir» aux Italiens en qualité d'intermédiaires. L’emperetr d’Ethiopie considérait cet
instrument comme un traité d'amitié, alors que le Gouvernerient italien y voyait, lui, un
traité de protection (A. H. M. Jones et E. Monroe, History of Ethiopia, p. 139-140).

198
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 498

L. J. Vaughan Williams notant que «le protectorat du Bechuanaland
relève de la souveraineté de Sa Majesté au sens de pouvoir et d’auto-
rité, mais non au sens de possession territoriale» ([1910] 2 KB 603-
604, cité par Malcolm Shaw, Title to Territorv in Africa, note de bas
de page 161, p. 283; les italiques sont de moi).

En 1884 et en 1886, des accords furent conclus entre la Grande-Bre-
tagne et les chefs de cinq tribus somaliennes. Dans la première série
d’accords, les chefs somaliens s’engageaient à ne pas aliéner leur ter-
ritoire, sinon au Gouvernement britannique. Dans la seconde (qui
comprenait cinq accords), ils s’engageaient à «s'abstenir de toute cor-
respondance, de tout accord et de tout trait: avec une quelconque
nation ou puissance étrangère sans l'autorisation préalable du gou-
vernement de Sa Majesté britannique». De son côté, le Gouverne-
ment britannique s’engageait «à étendre sur eux, ainsi que sur les
territoires relevant de leur autorité et de leur compétence, les bonnes
grâces et la bienveillante protection de Sa Majesté la reine et impéra-
trice». En 1897, les terres pastorales des tribus somaliennes furent
cédées par la Grande-Bretagne à l'Ethiopie. Après la défaite de I’Ita-
lie au cours de la seconde guerre mondiale, ces territoires furent
confiés à l’administration militaire britannique pour la Somalie. En
1954, celle-ci se retira, conformément aux dispositions d’un traité
négocié de novo entre la Grande-Bretagne et l'Ethiopie, qui confir-
mait de fait la prépondérance du traité de 1897 sur les accords passés
avec les chefs somaliens, en concédant toutefois aux tribus soma-
liennes quelques garanties relatives à leurs droits de pâture. La
contradiction entre la cession à l'Ethiopie, en 1897, de ce que les
Somaliens regardaient comme leurs terres ancestrales et les précédents
traités de protection fit l’objet d’un débat au Parlement devant lequel,
relate un commentateur (D. J. Latham Browa, op. cit., p. 254-255),
le secrétaire d’Etat aux colonies affirma déplorer le traité de
1897 «sur lequel, toutefois, comme sur nombre de faits passés, il
[était] impossible de revenir». Un membre du Parlement s’exprima
de manière plus explicite:

«les anciens des tribus s’étaient volontairement placés sous la pro-
tection britannique, dans l'espoir de préserver leur indépendance,
l'ordre établi, ainsi que pour d’autres raisons valables et suffi-
santes. En résumé, l’on est, semble-t-il, foidé à affirmer qu’il ne
fut à aucun moment opéré de transfert de territoire. En consé-
quence, il n’était pas en notre pouvoir de céder ce que nous ne
possédions pas.»

Si, par la suite, la cession fut en pratique confirmée par le traité de
1954, elle le fut en dépit de la maxime nemo dat quod non habet, sans
toutefois que celle-ci fût contestée ou que quiconque prétendit que la
Grande-Bretagne avait acquis le titre. Au lieu de cela, l’on chercha a
expliquer la contradiction entre les obligations conventionnelles
contractées auprès de l’Ethiopie d’une part et des chefs somaliens de

199
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 499

l'autre en invoquant la prétendue supériorité d’un traité international
sur les accords conclus avec ces derniers, ainsi que l’absence d’une
définition de l’étendue de leur territoire. Du moins avança-t-on une
tentative d'explication, ce dont on peut déplorer l’absence dans l'arrêt,
où la Cour affirme sans états d’âme que le traité de protectorat de
1884 n’empéchait pas la cession de Bakassi à l’Allemagne pour la
simple raison qu'il établissait un protectorat colonial.

d) Au cours de la période pertinente, les Britanniques ne laissèrent pas
d’insister, dans li cadre de leur politique coloniale, sur la nécessité de
distinguer entre colonies et protectorats. Maintenir une telle distinc-
tion fut, à la conférence de Berlin, l’un des principaux objectifs de la
diplomatie britannique. Celle-ci l’emporta sur les derniers venus dans
le clan impérialiste, qui, tournant en dérision le concept de protec-
tion, qu'ils taxaient de «prises de possession sur le papier» (en fran-
çais dans le texte), avaient tout simplement pour ambition l’occupa-
tion effective. Il est raisonnable de supposer que ce ne fut pas pour
des raisons purement formelles ou terminologiques que les Britan-
niques insistèrent sur le maintien d’une telle distinction, mais pour
des raisons pratiques, lesquelles ont été amplement commentées par
les historiens (Robinson et Gallagher, Africa and the Victorians: The
Official Mind of Imperialism, 1961). Quelles qu’aient été ces raisons,
ce qui importe, c’est qu’une différenciation normative était associée à
cette distinction, ce dont témoigne au reste la pratique britannique’.

8. Il semblerait ainsi que l’on ne puisse établir de manière certaine que
les traités de protection en Afrique subsaharienne permettaient générale-
ment le transfert de souveraineté à la puissance coloniale/protectrice ni en
s'appuyant sur la sentence rendue en l’affaire de l’Zle de Palmas, ni en
invoquant la pratique censée prévaloir à l’époque de la conférence de
Berlin — pratique dont on ne saurait de toute maniére rien inférer de
définitif et qui confirme en réalité le maintien d’une distinction normative
entre colonies et protectorats dits coloniaux et, partant, le respect de la
maxime nemo dat quod non habet.

9. J'ai jusqu'à présent tenté de montrer que l'existence d’une catégorie
de protectorats, les protectorats dits «coloniaux» dans le cadre desquels
la puissance protectrice était libre de disposer à volonté du territoire pro-
tégé, est une thèse qui ne trouve confirmation ni dans la pratique des
Etats ni dans la jurisprudence. Selon toute probabilité, elle n’est rien
d’autre qu’une chimère née de l’imagination de certains commentateurs
s’efforçant de légitimer à posteriori des faits incoripréhensibles et illicites
en inventant des sous-catégories dans lesquelles les règles généralement
applicables n’ont pas cours. Quoi qu'il en soit, supposons, pour les

? Sir Robert Jennings et sir Arthur Watts (dir. publ.), Oppenheim’s International Law,
9 éd., vol. I, p. 269; la note de bas de page 9 énumère des comportements et des décisions
judiciaires britanniques qui confirment de manière générale l’existence d’une distinction
entre colonies et protectorats dits coloniaux.

200
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 500

besoins de argumentation — et ne serait-ce que par souci d’exhausti-
vité —, que la conférence de Berlin sur l'Afrique occidentale ait approu-
vé ce comportement, et que la pratique ultérieure des Etats l’atteste.
Cette pratique pourrait-elle être invoquée dans le cadre d’un différend
africain alors méme qu’aucun Etat africain ne participa a la formation de
celle-ci? A mon sens, la réponse ne peut étre que négative, et le fait que
la présente espéce oppose deux Etats africains est sans pertinence ici. Ce
qui importe, c’est que argumentation développé: par l’une des Parties
— le Cameroun — est fondée sur la légitimité présumée de cette pra-
tique, qui est présentée comme opposable a la Partie adverse.

10. Se pose également la question de savoir dans quelle mesure l’appli-
cation de la règle (ou du principe) du droit intertemporel* doit permettre
de soustraire pareille pratique à tout contrôle judiciaire intervenant à une
date bien ultérieure, quand des juges appelés à trancher un différend qui
leur est contemporain doivent apprécier la pertinence d’autres règles de
droit international concernant l'égalité souveraine des Etats, l’autodéter-
mination, la non-discrimination et, dans une certaine mesure (car ce
domaine n’en est malheureusement qu’à ses balbu‘ements, tant du point
de vue de la procédure que de celui du fond), les droits des peuples
indigènes.

11. Je commencerai par rappeler que la notion de droit intertemporel
est irrémédiablement insaisissable. A première vue, elle paraît simple.
Pour citer une fois de plus Max Huber: «[u]n acte juridique doit être
apprécié à la lumière du droit de l’époque, et non à celle du droit en
vigueur au moment où s'élève ou doit être réglé un différend relatif à cet
acte» (Recueil des sentences arbitrales, vol. II, p. 845) (traduction fran-
çaise: Ch. Rousseau, op. cit., p. 172).

12. D’un point de vue général, cette thèse peur se soutenir, mais dès
lors que l’on se penche de plus près sur son application, des problèmes
commencent à se faire jour: apprécier un acte juridique — un traité de
protection par exemple — à la lumière du droit de l’époque revient-il à
Vinterpréter à la lumière du droit de l’époque? Ou doit-on seulement
comprendre qu'il faut, lorsque l’on applique à un instrument hérité du
passé les canons consacrés par l’usage en matière d’interprétation des
traités, prendre en considération le contexte tempcrel, lequel peut fournir
des éclaircissements sur l’intention présumée des parties et, partant, nous
aider à établir celle-ci? Doit-on interpréter un tel acte juridique (un traité)
en tenant compte du fait que son objet et son but étaient de garantir ou
de confirmer certains principes, comme le caractère de «mission sacrée de
civilisation» du régime de mandat (Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie { Sud-Ouest
africain) nonobstant la résolution 276 (1970) au Conseil de sécurité,

3 Au sujet de la terminologie employée en ce qui concerne le statut du droit inter-
temporel, voir T. O. Elias, « The Doctrine of Inter-temporal Law», American Journal of
International Law, vol. 74, 1980, p. 285.

201

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 501

C.1.J. Recueil 1971, p. 16)? De même, lorsque l'or. interprète un traité de
protection, ne doit-on pas apprécier le droit de l’époque en gardant à
l'esprit ce qu’impliquait la notion de protection? Cette notion, à l'instar
de celle de mandat, connote des éléments de tuteile* que l’on peut faire
remonter au grand jurisconsulte romain Ulpien, lequel affirmait: «du
point de vue du droit, certaines cités ne peuvent être considérées comme
majeures» — notion qui exclut donc celle de propriété. S’agissant d’appré-
cier le droit contemporain du traité de 1884, gardons-nous d’oublier que
le concept classique de protection est antérieur à 1a conférence de Berlin.
Ainsi, pour citer quelques exemples, la Grande-Bretagne avait, sur la
base de cette conception excluant toute notion de souveraineté de la puis-
sance protectrice, établi en 1814 un protectorat sur les îles ioniennes, et,
bien des siècles auparavant, lors des conquêtes islamiques, nombre
d’accords de protection avaient été conclus avec des souverains locaux
dans certaines parties d'Europe, notamment*. Après 1885, la pratique
des Etats, pour reprendre les termes d'un commentateur, «marqua une
tendance à déformer le concept original traditionnel de protectorat, et à le
transformer en instrument du colonialisme» (Alexandrowicz, The Role of
Treaties in the European-African Confrontation in the Nineteenth Cen-
tury, African International Legal History, p. 55, cité par Malcolm Shaw
dans Title to Territory in Africa, p. 47; les italiques sont de moi). L’appli-
cation du droit intertemporel ne nous imposerait-elle pas dès lors, en tant
que juges, de prendre en considération non pas seulement la pratique,
mais également le fait que celle-ci constituait une déformation de la
notion de protection et de l’exercice de cette dernière, l’objet du régime de
protectorat — comme celui du régime de mandat -— étant d’instituer une
forme de tutelle qui, par définition, exclut les notions de propriété ou de
possession territoriale? Tel est, à mon sens, le principe du droit de
l’époque qu’il convient d’apprécier en vertu de la règle du droit intertem-
porel, et l’on ne saurait se contenter de dresser le constat d’une déforma-
tion mi-kafkaïenne mi-orwellienne, où amitié signifie ingérence dans les
affaires intérieures, où protection signifie perte de souveraineté et
démembrement, et où conclusion de traités signifi violation instantanée

4 Sir Robert Jennings et sir Arthur Watts (dir. publ.), Oppenheim’s International Law,
9% éd., vol. I, p. 267.

> Citons, à titre d'exemple, le traité de Tudmir de Rajab (£nnée 94 de l’hégire — avril
731 de l'ère chrétienne), conclu entre "Abd al-’Aziz ibn Misa ibn Nusayr, gouverneur de
l'Espagne omeyyade, et Théodémir, représentant des petites p'incipautés militaires locales
du sud-est de Espagne (correspondant aux actuelles régicns de Murcie, Alicante et
Valence): par ce pacte, le pouvoir politique était transféré des mains des Wisigoths
d’Espagne aux Omeyyades de Damas, mais les princes et leurs descendants conservaient
les droits de propriété ainsi que d’autres droits. Pour le texte du traité, voir Robin Burns
et Paul Cliveddan (dir. publ.), Negotiating Cultures, Bilingual Surrender Treaties in Mos-
lem-Crusader Spain under James the Conqueror, p. 202. Les Ottomans conclurent nombre
de traités de protection semblables avec diverses principautés d'Europe orientale, dans le
cadre desquelles la souveraineté, au sens d’autorité, passait aux mains des Ottomans,
tandis que les chefs européens conservaient leurs droits de propriété et autres.

202

   

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 502

de ceux-ci. Autrement dit, saisir la signification véritable du droit inter-
temporel nous oblige à nous interroger sur la qualité de l’acte juridique
considéré à la lumière non seulement de la pratique alléguée, mais aussi
de l’ensemble du droit relatif à la protection, c’est-à-dire en nous référant
à son objet et en prenant en compte d’autres règles pertinentes à l’épo-
que. La pratique de l’Afrique du Sud était-elle conforme au but et à
l’objet du régime de mandat en tant que «mission sacrée de civilisation »?
Et, de même, la pratique consistant à aliéner un ‘erritoire protégé était-
elle conforme à l’idée que le concept de protection se fonde sur des
notions de tutelle développées en droit qui, par définition, excluent toute
synonymie entre protection et propriété territoriale?

Est également pertinente, s’agissant d'apprécier le droit contemporain
de Pacte juridique considéré (le traité), l'obligation de prendre en consi-
dération d’autres règles de droit. La principale d’entre elles est la règle
fondamentale pacta sunt servanda, en laquelle on peut voir la plus impor-
tante régle de droit international, sinon de droit er général, et qui ne sau-
rait, en tout état de cause, étre invalidée par la pratique supposée de
certains Etats. Je ne sache pas que, à l’époque de la conférence de Berlin,
cette règle ait cessé d’exister.

13. En tout état de cause, le droit intertemporel tel que l’a formulé
Max Huber n’est pas aussi statique que d’aucuns voudraient le croire,
son caractère insaisissable étant encore accentué par ce qu’il ajoute au
paragraphe suivant, a savoir: «l'existence de ce droit, en d’autres termes
sa manifestation continue, [doit suivre] les conditions requises par l’évo-
lution du droit» (Recueil des sentences arbitrales, vol. IT, p. 845) (traduc-
tion française: Ch. Rousseau, op. cit., p. 172).

14, I ne nous appartient pas, dans le cadre de lz. présente opinion indi-
viduelle, d’entrer dans ce débat bien connu et tout à fait légitime qui
entoure le champ d’application de la règle ou du principe de droit inter-
temporel auquel a donné lieu la combinaison par Max Huber d’éléments
statiques et d'éléments dynamiques dans la définition de son concept.
Qu'il nous suffise de rappeler que la confusion fut telle que ni la Com-
mission du droit international, sous la houlette de l’éminent rapporteur
spécial sur la question, sir Humphrey Waldock, ni la conférence de
Vienne elle-même ne furent en mesure de déméler cette question, de sorte
que la notion de droit intertemporel fut omise de la convention de Vienne
sur le droit des traités de 1969. L’article 31 de cel e-ci ne renvoie expres-
sément a aucun élément temporel, se contentant 1’évoquer «toute règle
pertinente de droit», et son article 64 va mêm: au rebours de cette
notion, s'agissant de la survenance d’une nouvelle: norme de jus cogens.

15. En d’autres termes, nous n’avons pas affaire à une règle simple et
bien définie susceptible d’être appliquée automatiquement, mais plutôt à
une idée complexe qui n’a pas réussi à trouver sa place dans la conven-
tion de Vienne de 1969. De même le concept de croit intertemporel n’a-
t-il pas été consacré dans les décisions d’organes judiciaires, qui sont
souvent passés outre grâce à une découverte tardive de l’intention des
parties, comme ce fut le cas dans l’affaire de la Mer Egée, ou à une inter-

203

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 503

prétation du traité à la lumière des dispositions du droit moderne,
approche que retint la Cour dans son avis consultatif sur la Nami-
bie, en s’exprimant ainsi: «tout instrument international doit être inter-
prété et appliqué dans le cadre de l’ensemble du système juridique en
vigueur au moment où l'interprétation a lieu» (Conséquences juridiques
pour les Etats de la présence continue de l'Afrique du Sud en Namibie
(Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
sécurité, CI.J. Recueil 1971, p. 31).

16. En outre, c’est peut-être dans le domaine du droit pénal que la
règle de droit intertemporel revêt une importance particulière et se prête
à une définition. En effet, bien que l’aspect tempor:l de la maxime nullum
crimen nulla poena sine lege requière une définition précise, c’est pourtant
précisément dans ce domaine qu’elle a été le plus remarquablement écar-
tée. Ainsi, son application aurait permis de soustraire à la justice pénale
les auteurs de crimes internationaux commis dans le cadre de la seconde
guerre mondiale, crimes qui, pour beaucoup d’entre eux, ne relevaient
pas du droit positif. Toutefois, on le sait, cette protection qu’impliquait le
respect du droit intertemporel ne fut pas accordée. S’il en fut ainsi alors
que le droit était plus précis, les contours du concept lui-même plus aisé-
ment identifiables et les conséquences (à savoir la criminalisation) fort
lourdes, je ne vois pas pourquoi l’invocation cu droit intertemporel
devrait protéger un comportement incompatible avec les règles modernes
du droit international et inacceptable au regard des valeurs morales
modernes qui sous-tendent ces règles, et ce, à plus forte raison quand la
réprobation ultérieure se manifeste non par une criminalisation mais sim-
plement par une invalidation.

17. L’on peut donc, semble-t-il, raisonnablement affirmer que, s’agis-
sant du droit intertemporel, nous avons affaire à une notion complexe,
dont le statut en tant que règle, principe, doctrine ou règle d’interpréta-
tion est matière à force controverses, et qui fut en outre intentionnelle-
ment omise de la convention sur le droit des traïés de 1969, systémati-
quement rejetée dans diverses décisions de la Cour européenne des droits
de l’homme, sans compter qu’elle fut écartée dans certaines décisions de
la Cour internationale de Justice et abandonnée dans le domaine des
crimes internationaux, le seul, paradoxalement, où elle semblait à peu
près définie et cohérente. En d’autres termes, il s’agit d’une notion ban-
cale par laquelle on a tort d'espérer pouvoir justifier la cession de Bakassi
à l’Allemagne en 1913.

18. Au paragraphe 205 de l’arrêt, la Cour appelle attention sur le fait
«que le statut juridique international d’un «traité de protection» conclu
sous l’empire du droit alors en vigueur ne saurait être déduit de son seul
titre», ce qu'elle illustre par les exemples suivants:

«Certains traités de protection furent ainsi conclus avec des enti-
tés qui conservèrent, dans le cadre de ces traités, la souveraineté qui
était antérieurement la leur au regard du droit international, que ces

204

 

  
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 504

territoires protégés aient ensuite été appelés «protectorats» (comme
dans le cas du Maroc, de la Tunisie et de Madagascar ... dans leurs
relations conventionnelles avec la France) ou «Etats protégés»
(comme dans le cas de Bahreïn et de Qatar dans leurs relations
conventionnelles avec la Grande-Bretagne). »

19. Ce raisonnement appelle deux observations: primo, s’il est vrai que
le statut juridique international d’un «traité de protection» ne saurait
être déduit de son seul titre, ce titre doit néanmoins avoir certaines impli-
cations. Il nous apprend ainsi d'emblée que l’entité en question n’était
pas terra nullius, car «on ne protège pas une terra nullius». Nous pou-
vons également en déduire, sans risque d’erreur, que le traité avait pour
objet la protection et non le titre colonial. Nous pouvons encore en
conclure que l’entité en cause était habilitée à établir des relations conven-
tionnelles. Enfin, sauf à postuler, erronément, qu'une partie à un traité
peut déterminer de manière unilatérale le statut ir ternational de l’autre,
nous pouvons en inférer que le traité était juridicuement valable sur le
plan international.

Secundo, la Cour cherche, dans son arrêt, à etablir une distinction
entre cette affaire et d’autres dans le cadre desquelles elle a été amenée à
se prononcer sur l’existence de la personnalité juriclique internationale de
la partie protégée (le Maroc et la Tunisie par rapport à la France, et
Qatar et Bahreïn vis-à-vis de la Grande-Bretagne), mais, une fois encore,
il appert que les protectorats dits coloniaux participent des protectorats
en général et ne constituent pas une sous-catégori, sauf à admettre que
la volonté d’une partie (la puissance protectrice) soit décisive. En outre,
s'agissant de Qatar et Bahreïn, ces territoires placés sous l’autorité d’un
cheikh n'étaient pas des Etats indépendants lorsque la Grande-Bretagne
noua avec eux, par le biais de traités, des rapports cle protection, mais des
possessions ottomanes gouvernées par des chefs locaux vassaux de
Empire. Il en allait de même pour ia Tunisie. Il serait paradoxal que la
Cour juge que des chefs vassaux étaient de fait souverains, parce que,
pour des raisons pratiques d'ordre politique, il seyait à la Grande-Bre-
tagne qu'ils fussent considérés comme tels, mais ne reconnaisse pas
les mêmes attributions à ceux qui échappaient à toute souveraineté ou
suzeraineté lorsque la Grande-Bretagne conclut avec eux des traités de
protection. Non seulement le facteur déterminant serait alors le droit
colonial, et non le droit international, mais aussi la cohérence géné-
rale des décisions de la Cour pourrait dès lors être mise en doute.

20. Abstraction faite de la question du titre, le simple libellé du traité
— qui, par bonheur, est fort bref — ne laisse aucune incertitude sur le fait
que l’enjeu de cet instrument se résumait, pour une partie, à étendre «ses
bonnes grâces et sa bienveillante protection», et pour l’autre, à s'engager
à ne conclure aucun traité avec des puissances autres que la Grande-Bre-
tagne sans l'autorisation de celle-ci. I] n’est fait référence à aucun trans-
fert de souveraineté territoriale, que ce soit par lemploi du mot cession,
pour reprendre la terminologie qu’emploie la Cour au paragraphe 80 de

205

 
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. AL-KHASAWNEH) 505

lavis consultatif rendu en l’affaire du Sahara occidental, ou sous quelque
autre forme. L’absence de toute intention de transférer la souveraineté
territoriale découle très clairement de la maxime inclusio unius exclusio
alterius d’une part et, d’autre part, du fait que l’objet du traité n’était pas
la propriété mais la protection.

21. Que, par la suite, la Grande-Bretagne ait effectivement administré
le territoire en question (arrêt, par. 207) ne modi‘ia en rien la situation:
celle-ci était exactement la même dans le protectorat du Bechuanaland
évoqué plus haut (voir par. 7 de la présente opinion), ce qui n’empêcha
pas un tribunal britannique de maintenir la distinction entre colonie et
protectorat, ou, pour reprendre ses termes exacts: «un protectorat rele-
vlant] de l'autorité de Sa Majesté au sens de pouvoir et d’autorité, mais
non au sens de possession territoriale» (les italiques sont de moi). En
outre, une puissance peut parfaitement administrer un Etat qu’il protège.
La situation ne changea pas non plus lorsque la Grande-Bretagne décida
d'intégrer les territoires des rois et chefs du Vieux-Calabar au protectorat
de la côte du Niger. Elle changea, en revanche, en 1913, lorsque la Grande-
Bretagne céda à l'Allemagne l'actuelle Bakassi. en effet, c'était sous
protection britannique, et non allemande, que les rois et chefs avaient
consenti à se placer et la cession aurait, en outre, exigé des pouvoirs asso-
ciés à la souveraineté territoriale que la Grande-Bretagne ne détenait pas.

22. Il existe, en droit mternational, une forte présomption contre la
perte incidente de souveraineté, mais c’est la d’une présomption réfra-
gable, et si la situation des rois et chefs du Vieux-Calabar ne fut pas affai-
blie par le traité lui-même, elle le fut assurément par leur comportement
ultérieur. L’on dit que le dieu de la souveraineté est un dieu jaloux, mais,
à Bakassi, cette divinité déroge apparemment à la règle: à la réflexion,
Pon ne peut manquer d’être frappé par la passivité et l’inaction dont
firent preuve les rois et chefs du Vieux-Calabar, poussées à un point tel
que la présomption s’en trouva renversée. À l’exception d’une unique
visite à Londres en 1913, au cours de laquelle leur délégation discuta de
questions relatives au régime foncier, les rois et chefs demeurèrent silen-
cieux face à des événements capitaux qui mettaient en jeu leur statut. Le
fait, en particulier, qu’ils ne protestèrent pas contre la cession à l’Alle-
magne de leur territoire aux termes de l’accord de 1913 m’oblige à
conclure qu’ils avaient donné leur consentement à ce transfert: volenti
non fit injuria. C’est uniquement pour cette raison — et non en me
fondant sur l'interprétation surréaliste du traité de 1884 qui a été avancée,
pas plus que sur le renvoi à une chimérique sous-catégorie de protecto-
rats coloniaux, ou à une non moins chimérique f>rme de droit intertem-
porel qui permettrait de soustraire à l’invalidatior. une pratique déformée
de la protection — que j’ai voté en faveur du point HII A) du dispositif
relatif aux articles de l’accord de 1913 concernant Bakassi.

(Signé) Awn AL-KHASAWNEH.

206
